        Case 1:18-cv-01022-CFH Document 94 Filed 10/14/20 Page 1 of 15




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________

CAMBRIDGE VALLEY MACHINING, INC.,

                                    Plaintiff,
             v.
                                                 No. 1:18-CV-1022
HUDSON MFG LLC, et al.,

                           Defendants.
_____________________________________


APPEARANCES:
Boies, Schiller & Flexner LLP                    ADAM R. SHAW, ESQ.
30 South Pearl Street, 11th Floor
Albany, New York 12207
Attorney for Plaintiff

Cohen Kinne Valicenti & Cook LLP                 JOHN F. DEW, ESQ.
28 North Street 3rd Floor
Pittsfield, Massachusetts 01201
Attorney for Plaintiff

Grable Martin Fulton PLLC                        JACK K. REID, ESQ
4361 South Congress Ave
Suite 110
Austin, Texas 78745
Attorney for Defendants
Hudson MFG LLC, Billie Hudson III,
and Lauren Hudson

Harris, Beach Law Firm                           DANIEL R. LECOURS, ESQ.
677 Broadway Suite 1101                          ELLIOT A. HALLAK, ESQ.
Albany, New York 12207
Attorneys for Defendants Billie Hudson III
and Lauren Hudson



                        MEMORANDUM, DECISION & ORDER
         Case 1:18-cv-01022-CFH Document 94 Filed 10/14/20 Page 2 of 15




        Presently pending before the Court is plaintiff’s (“CVMI”) motion for entry of a

judgment pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 54(b). See Dkt.

No. 86. CVMI seeks entry of a judgment on its claims for goods sold and delivered

under N.Y. U.C.C. § 2-709(a)(1), fraudulent conveyance, and piercing the corporate

veil/alter ego liability, which the Court, in its July 2, 2020 Memorandum, Decision &

Order (“the July 2, 2020 Order”), granted summary judgment in CVMI’s favor. See

Cambridge Valley Machining, Inc. v. Hudson MFG LLC, et al., No. 1:18-CV-1022 (CFH),

2020 WL 3610244, at *26 (N.D.N.Y. July 2, 2020). Defendants, Hudson MFG LLC

(“Hudson”) and Hudson Standard LLC (“Standard”), (collectively, where appropriate,

“the Hudson defendants”); and Billie Hudson III (“Cy Hudson”) and Lauren Hudson

(collectively, where appropriate, “the individual defendants”) filed a joint response in

opposition, See Dkt. No. 88, and CVMI filed a reply. See Dkt. No. 91. For the reasons

that follow, CVMI’s motion for entry of a judgment is granted.



                                           I. Background
        The Court assumes the parties’ familiarity with the underlying facts and

procedural history. 1 As relevant here, in the July 2, 2020 Order, the Court granted

CVMI’s motion for summary judgment in its entirety, which included an award of

summary judgment as to CVMI’s (a) N.Y. U.C.C. § 2-709(1)(a) goods sold and delivered

claim in the amount of $426,593.87; (b) fraudulent conveyance claim; and (c) veil

piercing/alter ego liability claim. See Cambridge Valley Machining, Inc., at *13, 26. In




1
  A complete recitation of the facts and procedural history can be found in the Court’s summary judgment
Order. See Cambridge Valley Machining, Inc. v. Hudson MFG LLC, et al., No. 1:18-CV-1022 (CFH),
2020 WL 3610244 (N.D.N.Y. July 2, 2020).

                                                   2
        Case 1:18-cv-01022-CFH Document 94 Filed 10/14/20 Page 3 of 15




granting summary judgment as to CVMI’s N.Y. U.C.C. § 2-709(1)(a) claim, the Court

explicitly concluded that CVMI furnished invoices for parts sold and delivered to

Hudson, which Hudson did not dispute that it accepted but failed to pay for. See

Cambridge Valley Machining, Inc., at *13. The Court acknowledged that its inquiry did

not end upon concluding that Hudson accepted the parts contained in the invoices

proffered by CVMI because “‘a buyer may defeat or diminish a seller’s substantive

action for goods sold and delivered by interposing a valid counterclaim for breach of the

underlying sales agreement.’” Id. (quoting Created Gemstones v. Union Carbide Corp.,

47 N.Y.2d 250, 255, 417 N.Y.S.2d 905, 391 N.E.2d 987 (1979)). However, in

evaluating defendants’ evidence in support of their counterclaims, the Court noted that

defendants proffered an email from Cy Hudson acknowledging that, as of August 14,

2018, Hudson owed CVMI approximately $371,580.00,” but concluded that defendants

had not shown that CVMI’s invoices included invoices for nonconforming goods such

that CVMI’s damages for its section 2-709(1)(a) claim would be defeated or diminished.

Id. at *19. Indeed, defendants did not advance such an argument in support of their

motion for summary judgment on their counterclaims or in opposition to CVMI’s

opposition and cross motion for summary judgment.

       Further, in analyzing defendants’ counterclaims, the Court observed that

defendants stated that they relied on N.Y. U.C.C. § 2-714 in support of their

counterclaim seeking damages for defective grips and barrels proffered by CVMI and

rejected by Hudson. See id. However, the Court noted that the evidence defendants

submitted in support of their counterclaim related only to rejected parts and, therefore,

concluded that defendants’ reliance on section 2-714 was confused, as that section



                                             3
        Case 1:18-cv-01022-CFH Document 94 Filed 10/14/20 Page 4 of 15




pertains to situations in which a buyer of goods seeks damages for non-conforming

goods which it has accepted—not rejected. See id. Accordingly, the Court moved on to

assess defendants’ counterclaim under section 2-715 for incidental and consequential

damages and concluded that neither party had established summary as to that

counterclaim because questions of fact existed as to whether CVMI’s credit to Hudson

for nonconforming parts that Hudson rejected included the “costs associated with the

defective parts as alleged by defendants,” such as shipping, warrantying, and reworking

costs. See id. at *19-20. Thus, the court partially denied CVMI’s cross motion insofar

as it sought summary judgment as to defendants’ section 2-715 claim. See id. at *26.

Finally, the Court denied defendants’ motion and CVMI’s cross motion for summary

judgment with respect to defendants’ counterclaim for alleged breach of the parties’ pay

to ship agreement based on CVMI’s action of crediting rejected nonconforming parts to

Hudson’s oldest unpaid invoices rather than towards a shipping credit. See id. at *20.



                                   II. Present Motion

         A. CVMI’s Arguments in Support of Motion Pursuant to Rule 54(b)

       CVMI first contends that entry of judgment pursuant to Fed. R. Civ. P. 54(b) is

appropriate with respect to its claims for goods sold and delivered under N.Y. U.C.C. §

2-709(1)(a), fraudulent conveyance, and veil piercing because those claims are neither

“inherently inseparable nor interrelated” to defendants’ surviving counterclaims that

involve “breach of contract for failure to properly credit returned or non-conforming

goods,” such that there is no just reason for delay in entering judgment on CVMI’s

claims. Dkt. No. 86-1 at 6. CVMI avers that defendants’ “counterclaims operate as



                                             4
         Case 1:18-cv-01022-CFH Document 94 Filed 10/14/20 Page 5 of 15




claims for a setoff, which do not challenge the underlying contract or the CVMI claims,

and . . . are not sufficient to preclude application of Rule 54(b),” because “the mere

presence of counterclaims or setoff claims is not a reason for delay” in entering a

judgment as to the claims the Court previously granted summary judgment in CVMI’s

favor. Id. at 5. Therefore, CVMI argues, in the event that defendants appealed the

Court’s decision as to its claims for goods sold and delivered, fraudulent transfer, and

veil piercing, “the appellate court would not be required to reach the merits of the

remaining counterclaims,” “[n]or would the court’s determination of [defendants’]

remaining counterclaims render any appeal of the CVMI [c]laims moot.” Id. at 7.

Moreover, CVMI avers that the Court’s July 2, 2020 Order “finally resolved all the claims

involving [Cy and Lauren Hudson],” who do not have any pending counterclaims against

CVMI; therefore, defendants urge, “any resolution of the counterclaims cannot moot or

change the fraudulent conveyance or alter ego claims” against Cy and Lauren Hudson.

Id. at 7, 8.

        Next, CVMI argues that “delay would be unjust and cause a hardship to CVMI

because” Hudson is insolvent. Dkt. No. 86-1 at 11. CVMI notes that Hudson previously

filed bankruptcy and that its assets are currently subject to receivership in Texas state

court. See id. Further, CVMI states that this “case has been pending over two years”

and that requiring it “to wait a final resolution of the counterclaims in the face of the

Hudson [d]efendants[’] insolvency would cause real prejudice and financial hardship to

CVMI.” Id. Indeed, CVMI avers, “[c]ourts frequently find no just reason for delay where

the judgment debtor is insolvent or may become insolvent before the conclusion of the




                                              5
          Case 1:18-cv-01022-CFH Document 94 Filed 10/14/20 Page 6 of 15




proceedings.” Id. at 11; see id. at 11-13 (collecting cases in support of the proposition

that insolvency or potential insolvency weighs in favor of Rule 54(b) certification).



                           B. Defendants’ Arguments in Opposition

        Defendants first argue that entry of a partial judgment pursuant to Rule 54(b) is

inappropriate in this case because their surviving counterclaims are inseparable from

CVMI’s goods sold and delivered claim. See Dkt. No. 88 at 5. In particular, defendants

state that the Court’s July 2, 2020 Order did not resolve the issue of damages on

CVMI’s goods sold and delivered claim, and that CVMI’s damages on that claim may be

offset upon resolution of defendants’ counterclaims which will require the factfinder to

(a) determine whether the unpaid invoices that form the basis of CVMI’s goods sold and

delivered claim included invoices pertaining to defective parts rejected by Hudson; and

(b) whether CVMI credited defendants for the costs incurred therefore under the parties’

contract and/or the parties’ pay to ship agreement. See id. at 8-10. Further, defendants

aver, the strong possibility of offset of CVMI’s goods sold and delivered claim militates

against granting the entry of a partial judgment pursuant to Rule 54(b). See id. at 9-10.

        Further, defendants argue that entry of a judgment against the individual

defendants before the issue of offset on CVMI’s goods sold and delivered claim is

resolved is unwarranted because it “would require them to unnecessarily pay an

outsized judgment,” which defendants contend would be “an unjust and unnecessarily

harsh result.” Dkt. No. 88 at 11. 2 Moreover, defendants aver that Hudson’s insolvency


2
  Insofar as defendants argue that entry of a judgment pursuant to Rule 54(b) as to the fraudulent
conveyance and veil piercing/alter ego liability claims is inappropriate based on their previously pending
motion for reconsideration, see Dkt. No. 89, their contentions are moot in light of the Court’s denial of that
motion. See Dkt. No. 88 at 11, 12-13; Dkt. No. 93.

                                                      6
        Case 1:18-cv-01022-CFH Document 94 Filed 10/14/20 Page 7 of 15




does not justify entry of a partial judgment because Hudson’s “financial condition has

been static since at least the time its bankruptcy case was closed over a year ago, in

May 2019,” and because Hudson’s assets are currently under the protection of a

receivership estate in Texas state court. Id.; see id. at 12. Therefore, defendants urge,

delay in the entry of a judgment would not impair CVMI’s ability to collect, which further

militates against entry of a judgment pursuant to Rule 54(b). See id. at 12.



                                    C. CVMI’s Reply

       CVMI argues in reply to defendants’ opposition that defendants have failed to

establish that CVMI’s claims are inextricably intertwined with the Hudson defendants’

surviving counterclaims. See Dkt. No. 91 at 5. CVMI posits that, contrary to

defendants’ argument, “the outcome of [the] Hudson [defendants’] counterclaims will . . .

have no bearing on CVMI’s claims.” Id. at 6 (emphasis omitted). CVMI further argues

that the possibility of offset to CVMI’s damages that could result upon resolution of the

Hudson defendants’ counterclaims does not, in itself, warrant denial of Rule 54(b)

certification. See id. at 6-7. Moreover, CVMI avers that defendants erroneously argue

that, because Hudson is already insolvent rather than at risk of becoming insolvent,

entry of a judgment pursuant to Rule 54(b) is unnecessary to protect CVMI’s interests.

See id. (citing Pereira v. Cogan, 275 B.R. 472, 474 (S.D.N.Y. 2002) (“Courts have

frequently found no just reason for delay, and entered a Rule 54(b) judgment, when the

judgment debtor is insolvent or may become insolvent before the conclusion of judicial

proceedings.”). CVMI also posits that, because Cy and Lauren Hudson “have not

disputed that they are also insolvent[,] any judgment against them as individuals is also



                                             7
         Case 1:18-cv-01022-CFH Document 94 Filed 10/14/20 Page 8 of 15




at risk” if the Court denies CVMI’s present motion. Id. at 8. 3 In addition, CVMI argues

that “Hudson has demonstrated . . . that they are unwilling to pay what they owe CVMI[]

absent a judgment for breach of contract,” as evidenced by defendants’ machinations,

including Billie Hudson, Jr.’s disclaimer in his interest in Hudson’s assets, which

resulted in the assets being placed in receivership in Texas state court immediately

following the Court’s July 2, 2020 Order. Id.; see id. at 9.



                                           III. Discussion

                                        A. Legal Standard

        Federal Rule of Civil Procedure 54(b) provides that whenever multiple claims or

counterclaims are involved in an action and a court has finally resolved some but not all

of the claims, “the court may direct entry of a final judgment as to one or more, but

fewer than all, claims or parties only if the court expressly determines that there is no

just reason for delay.” FED. R. CIV. P. 54(b). Accordingly, the “determination of whether

to grant Rule 54(b) certification is committed to the discretion of the district court.”

Harriscom Svenska AB v. Harris Corp., 947 F.2d 627, 629 (2d Cir. 1991). However,

“Rule 54(b) certifications must be reserved for the unusual case in which the costs and

risks of multiplying the number of proceedings and of overcrowding the appellate docket

are outbalanced by pressing needs of the litigants for an early and separate judgment

as to some claims or parties.” Dayton Superior Corp. v. Spa Steel Prod., Inc., No. 1:08-




3
  To the extent that CVMI advances arguments in reply to defendants’ contentions in opposition related
to defendants’ previous motion for reconsideration, see Dkt. No. 91 at 8, these arguments are of no
moment in light of the Court’s October 2020 Order denying defendants’ motion for reconsideration. See
Dkt. No. 93.

                                                   8
        Case 1:18-cv-01022-CFH Document 94 Filed 10/14/20 Page 9 of 15




CV-1312 (FJS/RFT), 2010 WL 3825619, at *4 (N.D.N.Y. Sept. 24, 2010) (internal

quotation marks and citations omitted).

       “The Supreme Court has outlined a two-prong analysis for determining whether a

court should certify a judgment under Rule 54(b): first, the court must determine

whether the judgment is final and, second, whether there is any just reason to delay

entry of judgment.” Dayton Superior Corp., 2010 WL 3825619, at *4 (citing Curtiss-

Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 7-8 (1980)). With respect to the second

prong, courts consider “whether the claims under review [are] separable from the others

remaining to be adjudicated and whether the nature of the claims already determined

[is] such that no appellate court would have to decide the same issues more than once

even if there were subsequent appeals.” Curtiss-Wright Corp., 446 U.S. 1, at 8. Said

another way, Rule 54(b) certification of final judgment is inappropriate only if the claim

for which entry of a judgment is sought is “inherently inseparable” or “inextricably

interrelated” to the remaining claims. Ginett v. Computer Task Grp., Inc., 962 F.2d

1085, 1096 (2d Cir. 1992). “[R]elevant equitable considerations” courts take into

account when determining whether to enter judgment pursuant to Rule 54(b) “include

the possibility of setoff, the financial solvency of the parties, the ability of a party to

collect a judgment, the length of the delay if judgment is not entered immediately.”

Dayton Superior Corp., 2010 WL 3825619, at *5 (citing Curtiss-Wright Corp., 446 U.S.

1, at 12) (additional citation omitted)). While “[a] meritorious counterclaim in any

litigation will nearly always offset a defendant’s liability on a plaintiff’s claim,” EMI Music

Mktg. v. Avatar Records, Inc., 317 F. Supp. 2d 412, 424 (S.D.N.Y. 2004), the Supreme

Court has held that “[t]he mere presence of such claims . . . does not render a Rule



                                                9
        Case 1:18-cv-01022-CFH Document 94 Filed 10/14/20 Page 10 of 15




54(b) certification inappropriate. If it did, Rule 54(b) would lose much of its utility.”

Curtiss-Wright Corp., 446 U.S. at 9.



                                   B. Rule 54(b) Analysis

                                          1. Finality

       As an initial matter, contrary to defendants’ contention in opposition to CVMI’s

current motion, see Dkt. No. 88 at 5-6, the Court did not leave pending the issue of

damages on CVMI’s section 2-709(1)(a) claim. See Dkt. No. 69 at 7, 23 (CVMI’s motion

for summary judgment seeking $426,593.87 in damages against all defendants “jointly

and severally” for unpaid invoices for parts accepted by Hudson which Hudson failed to

pay for); Cambridge Valley Machining, Inc., at *26 (granting CVMI’s motion for summary

judgment in its entirety). Thus, the Court’s determination with respect to CVMI’s claims

was final, as it was “‘an ultimate disposition of [CVMI’s] claim[s] entered in the course of

a multiple claims action.’” Curtiss-Wright Corp., 446 U.S. at 7 (quoting Sears, Roebuck

& Co. v. Mackey, 351 U.S. 427, 436 (1956)). Accordingly, the first prong of the Rule

54(b) analysis is satisfied. See id.



                                 2. Just Reason for Delay

       Upon careful consideration of judicial administrative interests and relevant

equitable factors, the Court concludes that no just reason exists to delay entry of a

judgment pursuant to Rule 54(b).



                 a. Potential Setoff Upon Resolution of Counterclaims



                                              10
       Case 1:18-cv-01022-CFH Document 94 Filed 10/14/20 Page 11 of 15




       Although it is true that if the Hudson defendants obtain damages on either or

both of their surviving counterclaims, CVMI’s damages may ultimately be offset, as

CVMI correctly argues, see Dkt. No. 86-1 at 10, the mere possibility of offset is

insufficient to defeat a motion for Rule 54(b) certification. See Curtiss-Wright Corp., 446

U.S. 1, at 9. The Court first observes that this is not a case in which defendants allege

a potential offset near or greater than the amount of damages CVMI is entitled to

pursuant to its section 2-709(1)(a) claim. Cf. RIJ Pharm. Corp. v. Ivax Pharm., Inc.,

322 F. Supp. 2d 406, 417 (S.D.N.Y. 2004) (denying the plaintiff’s motion for a judgment

pursuant to Rule 54(b) where the court concluded, among other things, that the

defendants’ counterclaims could potentially “more than offset” the amount of damages

for the plaintiff’s breach of contract claim, which was previously resolved in favor of the

plaintiff on summary judgment). Indeed, the Hudson defendants represent that the

purported incidental and consequential damages resulting from rejected nonconforming

parts total approximately $93,899.81, see Dkt. No. 70-8 at 15, 18—a figure significantly

less than CVMI’s section 2-709(1)(a) damages of $426,593.87. Moreover, the Hudson

defendants have neither advanced any monetary figure with respect to their

counterclaim for CVMI’s alleged breach of the pay to ship agreement nor argued that

either or both counterclaims could result in greater damages than CVMI’s section 2-

709(1)(a) claim. See Dkt. No. 70-8 at 19; Dkt. No. 88 at 5. Thus, the Court concludes

that the potential setoff of CVMI’s damages that could result upon resolution of the

Hudson defendants’ counterclaims does not militate against Rule 54(b) certification

under the particular facts of this case.




                                             11
       Case 1:18-cv-01022-CFH Document 94 Filed 10/14/20 Page 12 of 15




          b. Separability of Claims Resolved and Pending Counterclaims

       The Court concludes that the claims resolved in favor of CVMI on summary

judgment are not “inherently inseparable” or “inextricably interrelated” to the Hudson

defendants’ surviving counterclaims. Ginett, 962 F.2d at 1096. In particular,

defendants’ section 2-715 claim seeks damages related only to incidental and

consequential damages, which, as made clear by defendants, include shipping,

warrantying, reworking, and other costs associated with nonconforming parts that

Hudson rejected. See Dkt. No. 70-3 at 28. Therefore, the Hudson defendants’ section

2-715 claim is analytically distinct from CVMI’s section 2-709(1)(a) claim for the unpaid

invoices for goods that Hudson accepted but failed to pay, as an appellate court would

not need to pass on the merits of the pending counterclaims to determine whether

CVMI’s section 2-709(1)(a) claim was properly decided, and this Court’s resolution of

the surviving counterclaims would not moot or render advisory an appellate decision on

CVMI’s section 2-709(1)(a) claim. See Ginett, 962 F.2d at 1095. In addition, any

potential damages resulting from CVMI’s alleged failure to properly credit Hudson for

parts returned pursuant to the parties’ pay to ship agreement have no bearing on the

unpaid invoices upon which CVMI’s section 2-709(1)(a) is premised. Indeed,

defendants did not argue that rejected goods were not credited at all under the pay to

ship agreement—but only that CVMI should have credited them in a different way. See

Dkt. No. 70-8 at 19.

       Similarly, CVMI’s claims for fraudulent conveyance and alter ego liability against

the individual defendants, which were resolved on summary judgment, are based on

entirely separate facts, distinct legal analysis, and seek different relief from CVMI’s



                                             12
       Case 1:18-cv-01022-CFH Document 94 Filed 10/14/20 Page 13 of 15




section 2-709(1)(a) claim and the Hudson defendants’ surviving counterclaims for

incidental and consequential damages and breach of the parties’ pay to ship

agreement. See Petrello v. White, No. 01-CV-3082 (DRH/MLO), 2008 WL 5432230, at

*2 (E.D.N.Y. Dec. 30, 2008) (holding that “[a] claim is separable if it embraces at least

some different questions of fact and law and could be separately enforced or if different

sorts of relief are sought.” (internal quotation marks and citation omitted)). Indeed, on

appeal of either or both the fraudulent conveyance or alter ego liability claim, the

appellate court would not have to reach the merits of the Hudson defendants’ surviving

counterclaims claims, and this Court’s resolution of the surviving counterclaims would

not render an appellate decision on the resolved claims moot or advisory. See Ginett,

962 F.2d at 1095. Accordingly, the Court concludes that the claims resolved on

summary judgment for which CVMI seeks Rule 54(b) certification are neither

inseparable or intertwined with the Hudson defendants’ surviving counterclaims.



                                 c. Hudson’s Insolvency

       As CVMI contends, Hudson’s insolvency weighs in favor of entry of a judgment

pursuant to Rule 54(b). See Dayton Superior Corp., 2010 WL 3825619, at *5 (citing

Curtiss-Wright Corp., 446 U.S. at 12) (additional citation omitted)). Defendants

contention in opposition that, because Hudson’s “financial condition has been static

since at least the time its bankruptcy case was closed over a year ago,” militates

against entry of a judgment is legally erroneous. See id.; Dkt. No. 88 at 11. As CVMI

points out, “[c]ourts have frequently found no just reason for delay, and entered a Rule

54(b) judgment, when the judgment debtor is insolvent or may become insolvent before



                                            13
       Case 1:18-cv-01022-CFH Document 94 Filed 10/14/20 Page 14 of 15




the conclusion of judicial proceedings.” Pereira , 275 B.R. 472 at 474. In addition, as

CVMI notes, this matter has been pending for over two years. See Dkt. No. 91 at 9;

Dkt. No. 1. Given the numerous actions defendants and their father/father-in-law, Billie

Hudson, Jr., have chosen to take in relation to Hudson’s assets prior to and over the

course of this action, the Court sees no just reason as to why CVMI should be forced to

experience what may be significant further delay until the Hudson defendants’

counterclaims are finally resolved to obtain legal assurance that it is able to collect from

defendants the amounts to which it is entitled. Indeed, as defendants concede, “[u]pon

entry of a final judgment for any amounts, CVMI will be entitled to recover from Hudson

. . . and able to look to Hudson[’s] assets for satisfaction.” Dkt. No. 88 at 6. However,

defendants proffer no realistic basis upon which, under the circumstances, entry of that

judgment should be delayed. Thus, based on the specific facts of this case, “the costs

and risks of multiplying the number of proceedings and of overcrowding the appellate

docket are outbalanced by pressing needs of [CVMI] for an early and separate

judgment as to” the claims resolved in its favor on summary judgment. Dayton Superior

Corp., 2010 WL 3825619, at *4. As a final matter, as CVMI argues, the individual

defendants Cy and Lauren Hudson have no remaining claims in this action and the

Hudson defendants’ contention that the individual defendants might be “require[d] . . . to

unnecessarily pay an outsized judgment” that would be “unjust and unnecessarily

harsh” is uncompelling given that the Court has previously determined that their actions

effectuated the fraudulent transfer of Hudson’s assets, which hindered and delayed

CVMI’s efforts to collect debts owed by Hudson. Dkt. No. 88 at 11.




                                             14
        Case 1:18-cv-01022-CFH Document 94 Filed 10/14/20 Page 15 of 15




                                       IV. Conclusion

       WHEREFORE, for the reasons stated above, it is hereby:

       ORDERED, that plaintiff CVMI’s motion for entry of a judgment pursuant to Fed.

R. Civ. P. 54(b) (Dkt. No. 86) is GRANTED in its entirety; and it is further

       ORDERED, that the Clerk of the Court shall enter judgment pursuant to Rule

54(b) in favor of CVMI against all defendants, jointly and severally, as to CVMI’s claims

for (a) damages in the amount of $426,593.87 pursuant to N.Y. U.C.C. § 2-709(1)(a);

(b) fraudulent conveyance; and (c) veil piercing/alter ego liability; and it is further

       ORDERED, that the Clerk of the Court serve copies of this Memorandum,

Decision & Order on the parties in accordance with the Local Rules.

       IT IS SO ORDERED.

       Dated: October 14, 2020
              Albany, New York




                                              15
